Citation Nr: 1003418	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  03-28 911A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a back disorder.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a right thigh disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to 
May 1946 and from August 1950 to November 1951.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a December 2005 decision, the Board denied the Veteran's 
petition to reopen his claims for service connection for 
headaches, left knee, back, and right thigh disorders.  He 
appealed that decision to the U. S. Court of Appeals for 
Veterans Claims (Court).  In a November 2007 memorandum 
decision, the Court vacated the Board's December 2005 
decision and remanded the case to the Board so the Veteran 
could receive proper Veterans Claims Assistance Act (VCAA) 
notice, including concerning the requirements for new and 
material evidence under Kent v. Nicholson, 20 Vet. App. 1 
(2006), to reopen a previously denied, unappealed claim.

In a May 2008 decision, the Board reopened the claims of 
service connection for headaches, back and left knee 
disorders.  The Board then remanded these claims, along with 
the petition regarding whether new and material evidence had 
been received to reopen the claim for service connection for 
a right thigh disorder, to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration - including obtaining additional clinical 
records and providing corrective VCAA notice pursuant to the 
Court's November 2007 decision.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  In August 1995, the RO considered and denied the 
Veteran's claim for service connection for a right thigh 
disorder; and although in response he filed a timely notice 
of disagreement (NOD) to initiate an appeal of that decision, 
after receiving a statement of the case (SOC) he did not 
perfect his appeal by also filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).

2.  The additional evidence received since that August 1995 
rating decision denying this claim is duplicative or 
cumulative of evidence already considered or does not relate 
to an unestablished fact necessary to substantiate this 
claim.  

3.  According to the probative (competent and credible) 
medical and other evidence on file, it is just as likely as 
not the Veteran's current headache, left knee, and 
back disorders are attributable to or date back to his 
military service.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying the Veteran's 
claim for service connection for a right thigh disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since 
that August 1995 decision to reopen this claim. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  But resolving all reasonable doubt in his favor, the 
Veteran's headache, left knee, and back disorders were 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth requirement that VA also request that 
the claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Board is granting the Veteran's claims for service 
connection for headache, left knee, and back disorders, in 
full, so there is no need to discuss whether there has been 
compliance with these notice-and-duty-to-assist provisions of 
the VCAA regarding these claims.

And as for the remaining issue, concerning the petition to 
reopen the claim for service connection for a right thigh 
disorder, it is worth reiterating that the Board remanded 
this claim to the RO in May 2008, via the AMC, in pertinent 
part, to provide additional VCAA notice pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held 
that VA must both notify a claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information needed to establish entitlement to the 
underlying benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases of the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish entitlement to service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).

The RO initially sent the Veteran a VCAA notice letter in 
February 2003.  That letter, however, did not specify the 
basis of the prior denial of the claim for service connection 
for a right thigh disorder back in August 1995.  And since 
that letter did not comply with the Court's holding in Kent, 
the Board remanded this claim in May 2008 to provide this 
necessary additional VCAA notice.  Subsequently, in December 
2008, on remand, the AMC sent the Veteran a letter that 
complied with Kent, inasmuch as the letter included 
discussion of the criteria for reopening a previously denied, 
unappealed claim, and provided information concerning why the 
claim was previously denied.  The letter also informed him of 
how a downstream disability rating and an effective date are 
assigned and the type of evidence impacting those 
determinations, if service connection is eventually granted.  
See Dingess, supra.

This claim also was later readjudicated in an SSOC issued in 
May 2009, that is, after providing this additional VCAA Kent 
notice.  So the mere fact that the Veteran did not receive 
this additional notice prior to initially adjudicating this 
claim has been rectified (i.e., "cured") because this claim 
has been reconsidered since providing this additional notice.  
That is to say, he was given an opportunity to participate 
effectively in the adjudication of this claim, such that the 
intended purpose of this notice has been served.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In response to this additional VCAA Kent notice, the 
Veteran has not indicated he has other information or 
evidence to give VA to substantiate this claim.

And as for the duty to assist, the VCAA appears to have left 
intact the requirement that a Veteran first present new and 
material evidence to reopen a final and binding decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist has been fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Also, according to 38 C.F.R. 
§ 3.159(c)(4)(iii), he is not entitled to a VA examination 
for a medical nexus opinion unless and until there is new and 
material evidence to reopen this claim.

In any event, the Veteran has not mentioned any outstanding 
records that might be relevant to this claim and, therefore, 
would need to be obtained.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or Court.

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Right thigh Disorder

The Veteran initially claimed entitlement to service 
connection for a right thigh disorder in August 1993.  In 
response, the RO sent him a letter in October 1993 asking 
that he submit medical evidence of treatment for this 
condition (and for the hypertension he was also claiming) 
during the first year following his discharge from service 
for the period ending on November 6, 1952, since his second 
period of service had ended in November 1951.  He did not 
provide this requested evidence, so in a June 1994 letter the 
RO informed him that his claim was being summarily denied.  
The RO also indicated the denial did not mean he could not 
still submit this requested evidence, at any time, but that 
if he did not before October 5, 1994, benefits, if 
entitlement was established, could not be paid for any period 
prior to the date it was  received.  The RO also apprised him 
of his procedural and appellate rights (via the enclosed VA 
Form (VAF) 4107), in the event he elected to appeal.

Later in June 1994, the Veteran requested a medical 
evaluation for his claimed disabilities, including concerning 
his right thigh disorder (wound).

In August 1995 the RO issued a decision denying this claim 
for service connection for a right thigh disorder (wound 
contused on the lateral aspect).  The evidence on file at the 
time consisted of the Veteran's service treatment records 
(STRs) that were limited to December 1945 treatment and 
hospitalization for a contusion on his right thigh that he 
had sustained in a fall at a military base in Texas.  
An X-ray of this thigh following that injury was negative, 
and he was returned to duty that same month.  Also, no 
findings referable to this thigh were reported during his 
second period of military service from August 1950 to 
November 1951 or even thereafter.  The RO therefore concluded 
the injury (wound) in service was treated and improved, 
leaving no residuals or disability at time of discharge.  The 
RO also concluded there was no evidence suggesting the 
condition had permanently worsened since discharge.

The RO sent the Veteran a letter later in August 1995 
informing him of that decision denying his claim and 
apprising him of his procedural and appellate rights, in the 
event he disagreed with the decision and elected to appeal 
it.  In response, he submitted an NOD in March 1996 to 
initiate a timely appeal.  The RO sent him an SOC in August 
1996, but he did not then perfect his appeal by also filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  So that August 1995 rating decision became final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The Veteran attempted to reopen this claim, among others, in 
January 2003.  A December 2005 Board decision affirmed a 
March 2003 RO decision denying his petition to reopen this 
claim, and he again did not appeal.  See 38 C.F.R. § 20.1104 
(indicating the Board's decision subsumed the RO's).  
However, the Court has since vacated the Board's decision, so 
in this decision the Board must consider the additional 
evidence that has been submitted or otherwise obtained since 
the last final and binding denial of this claim in August 
1995.  See Evans v. Brown, 9 Vet. App. 273 (1996).



The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen this 
previously denied, unappealed claim, irrespective of what the 
RO may have determined in this regard, because this threshold 
preliminary determination affects the Board's jurisdiction to 
adjudicate this claim on its underlying merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board 
determines there is no new and material evidence, that is 
where the analysis ends, and what the RO determined in this 
regard is irrelevant as further analysis of the claim is 
neither required nor permitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and 
VAOPGCPREC 05-92 (March 4, 1992).

If there is new and material evidence, the claim must be 
reopened and the former disposition reviewed.  See 38 
U.S.C.A. § 5108.

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  "New" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

As mentioned, VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court reiterated this, noting that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  The credibility of this evidence must be 
presumed, albeit just for the limited purpose of deciding 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. 
App. 216 (1994) (indicating "Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Here, the evidence received since the August 1995 rating 
decision consists entirely of medical and other records 
concerning ongoing evaluation and treatment for disabilities 
unrelated to the claimed right thigh disorder.  So this 
additional evidence, even if new, is not relevant - 
therefore not material, to this claim.

A Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

The additional evidence that has been received since the last 
final disallowance of this claim in August 1995 is wholly 
cumulative and bears nothing regarding the claim on appeal.  
In fact, there are no medical records suggesting the Veteran 
has any current right thigh disorder, much less as a residual 
of his injury in service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

So these additional records do not provide the unestablished 
facts necessary to substantiate this claim.  Although VA has 
acknowledged the Veteran sustained this injury in service, in 
December 1945, there continues to be no evidence suggesting 
he has chronic residual disability.  So the stated basis of 
the RO's August 1995 denial of this claim has not been 
addressed, even with the submission of this additional 
evidence.

The Veteran's personal lay statements in this regard are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that laymen 
generally are not competent to offer opinions on diagnosis 
and etiology of disorders, and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Moreover, the Veteran is essentially merely 
reiterating arguments that he made prior to the RO denying 
this claim in August 1995.  So his additional lay statements 
to this same effect are not new.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992)



So the additional evidence received since the RO's August 
1995 decision, when considered either alone or along with all 
of the evidence of record, is not both new and material.  
Therefore, the RO's August 1995 decision remains final and 
binding on the Veteran.  In the absence of new and material 
evidence, 
the benefit-of-the-doubt rule does not apply, and the 
petition to reopen this claim must be denied.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection for Headache, Left Knee, and Back 
Disorders

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Arthritis or degenerative joint disease will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).



Evidence that relates the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of causation generally do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is an exception to this general rule, however.  Lay 
testimony is competent, for example, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it; without this minimum level of 
proof, there can be no valid claim).

Here, VA medical examination records, most recently dated in 
December 2008, confirm the Veteran has tension headaches, a 
low back disorder diagnosed as lumbar spondylosis and 
osteochondrosis at L5-S1, and that he is status post 
total left knee replacement.  So there is no disputing he has 
these claimed conditions.  Rather, the determinative issue is 
whether these conditions are attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



The Veteran served during World War II and the Korean 
Conflict.  And, as mentioned, the STRs concerning his World 
War II service confirm he sustained an injury (contused 
wound) to his right thigh during a fall in December 1945, but 
with no other pertinent findings.  There also are indications 
he experienced back pain and headaches associated with a 
reaction to a vaccination.  These records concerning his 
World War II service are otherwise unremarkable.

The Veteran's later dated records from the Korean Conflict 
show he served as a "medical aidman," with 10 months of 
foreign service, but without any combat awards, medals or 
citations.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
These additional STRs include a nearly illegible July 1951 
medical entry, but seemingly indicating treatment for 
residuals of a left knee injury, including swelling and 
tenderness.  Also, at service discharge the Veteran's 
physical examination report reveals a history of occasional 
headaches since World War II, and a report of occasional 
swelling and pain in his left knee bothering him for the past 
eight or nine months.  No then current abnormalities were 
reported on physical examination, however.

The post-service clinical data includes a January 1952 VA 
record showing the Veteran's complaints and diagnosis of 
headaches that reportedly had begun during his service in 
Korea after a nearby explosion.  These findings 
contemporaneous to his service are probative evidence in 
support of his claims.  See Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).

A more recent VA clinical entry from May 1984 shows the 
Veteran received treatment for complaints of chronic back 
pain and headaches.  Other VA medical records from the late 
1980s and early 1990s show treatment for degenerative joint 
disease of the cervical spine and low back pain attributed to 
trauma he had sustained many years earlier while in the 
military, as well as frequent recurring headaches.



In August 1997 a private physician, E.B-T., M.D., noted the 
Veteran's history of a fall during basic training, injuring 
his low back, neck and left thigh with recurrent back pain 
radiating to the left leg.  It was also reported that, during 
the Korean Conflict, the Veteran had sustained injuries to 
his back and left leg during a mortar attack, and that 
headaches were noted at service discharge subsequent to a 
mine explosion.  The diagnoses included chronic low back 
syndrome related to a service injury.  

In April 2008 another private physician, A.A., M.D., 
indicated he had reviewed the Veteran's service and post-
service medical records in his claims folder for the 
pertinent medical and other history.  And based on this 
review, this physician noted the Veteran's service medical 
history of treatment for a left knee injury and headaches, as 
well as the post-service reports of his service injuries and 
treatment for headaches, neck and low back pathology.  This 
physician then opined that the Veteran had documentation of 
in-service as well as post-service complaints for his left 
knee pain, headaches, and back pain, and that the injuries 
were sustained in service and could cause the pain from which 
he complained.  This physician added that it was more likely 
than not the Veteran's left knee pain, headaches, and back 
pain had their onset during his military service.

The Board remanded these claims in May 2008, in part, to have 
the Veteran examined for additional medical comment 
concerning the etiology of his claimed headaches, left knee 
and back disorders - and specifically in terms of whether 
they dated back to his military service or were otherwise 
attributable to his service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

The Veteran had these requested VA examinations in December 
2008 and January 2009.  The neurological disorders 
examination was in December 2008.  The designated physician 
was requested to determine whether the Veteran's headaches 
were attributable to his military service.  This physician 
indicated she reviewed the claims file for the pertinent 
medical and other history.  Her diagnosis was mild tension-
type headaches.  But more importantly, she indicated that she 
was unable to comment on the determinative issue of causation 
without resorting to mere speculation.  She noted there was 
some evidence of headache-related complaints while the 
Veteran was in service, but that from 1954 to 1984, and from 
1984 to the present, there was no medical evidence of him 
complaining of headaches or seeking treatment for headaches.  
Consequently, she said that it was impossible to tie his 
current complaint of headache to the few instances during 
service without relying on mere speculation.

Statements like this from doctors or examiners that are, for 
all intents and purposes, inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the Veteran's military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  But by the same token, these 
type opinions cannot be used to rule out this purported 
correlation, either.  Ultimately, noncommittal opinions like 
this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit- of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

So this leaves only the April 2008 statement from A.A., M.D., 
which is supportive of this claim for headaches.  And absent 
any probative (meaning competent and credible) evidence to 
the contrary, it is just as likely as not the Veteran's 
current headaches date back to his military service.  In this 
circumstance, he is given the benefit of the doubt and his 
claim granted.  38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an 
absolutely accurate determination is etiology is not a 
condition precedent to granting service connection, nor is 
obvious etiology or definite etiology).



The Veteran also, as mentioned, had VA examinations in 
December 2008 and January 2009 for medical comment regarding 
the etiology of his left knee and back disorders.  The 
designated examiner reviewed the claims file for the 
pertinent medical and other history.  The diagnoses were 
status post left knee replacement, lumbar spondylosis and 
intervertebral osteochondrosis at L5-S1.  This examiner 
concluded the left knee and back conditions were not at least 
as likely as not related to the Veteran's military service, 
particularly the injuries he said he had sustained.  But the 
examiner's reasoning for this opinion was fatally flawed from 
a legal standpoint.  More specifically, he pointed out there 
was no evidence in the records that the left knee disorder 
was present while the Veteran was in service, noting there 
were no indications he had received any relevant treatment 
while in service.  (Italics added for emphasis).  Instead, 
concluded this examiner, these conditions were most likely 
due to the normal aging process.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006), a case with a similar fact pattern, the Federal 
Circuit Court held that where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation in the Veteran's STRs does not preclude 
further evaluation as to the etiology of the claimed 
disorder.  So as the Veteran's attorney correctly argued in 
her most recent September 2009 statement, it was 
inappropriate for that VA examiner to disassociate the 
Veteran's claimed back and left knee disorders with his 
military service simply because his STRs supposedly do not 
show he received any relevant treatment for these conditions 
while in the military - especially when, in fact, they do.  
But irrespective of that, the more fundamental question is 
whether he experienced relevant symptoms, not whether he 
received relevant treatment.  See also Dalton v. Nicholson, 
21 Vet. App. 23, 39-40 (2007).  Therefore, given Dr. A.A.'s 
affirmation of the Veteran's history of left knee and back 
disorders dating back to his military service, there is 
legitimate reason to grant these claims because the Veteran's 
history has not been shown to be not credible.  Indeed, 
to the contrary, Dr. A.A. discussed, at length, this reported 
history - also taking time to comment on specific findings 
that were noted on various occasions (including the Veteran's 
specific complaints).  Thus, the only persuasive medical 
nexus opinion addressing the etiology of these claimed 
disorders in terms of whether they date back to or are 
otherwise attributable to the Veteran's military service is 
favorable to these claims.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure compromised 
the value of the medical opinion.  In contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.



Here, the VA examiner's unfavorable opinion is predicated on 
a legally insufficient basis, indeed, a factually inaccurate 
basis, whereas Dr. A.A.'s favorable opinion is not.  The 
discussion of the relevant evidence in Dr. A.A.'s April 2008 
statement is, itself, confirmation that he did not rely 
exclusively on the Veteran's self-reported medical history, 
but rather, personally reviewed the file.  And seeing as 
though, regardless, the Veteran's self-reported history has 
not been shown to be not credible, Dr. A.A.'s favorable 
opinion has the proper factual foundation and predicate.  It 
therefore is probative evidence in support of these claims 
for left knee and back disorders.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

So all things considered, it is just as likely as not the 
Veteran's left knee and back disorders date back to his 
military service.  And in this circumstance, he is given the 
benefit of the doubt and his claims granted.  See 38 C.F.R. § 
3.102.


ORDER

The petition to reopen the claim for service connection for a 
right thigh disorder is denied.

Service connection for a headache disorder is granted. 

Service connection for a left knee disorder is granted.

Service connection for a back disorder is granted.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


